                      Case 1:13-cr-00879-KPF Document 60 Filed 02/12/21 Page 1 of 2
                                                      LAW OFFICE OF

                                           MICHAEL K. BACHRACH
                                              224 WEST 30TH STREET, SUITE 302
                                                   NEW YORK, N.Y. 10001
                                                          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐
                                          TEL. (212) 929‐0592 • FAX. (866) 328‐1630


MICHAEL K. BACHRACH *                                                                           http://www.mbachlaw.com
* admitted in N.Y., MN and D.C.                                                                    michael@mbachlaw.com


                                                         February 11, 2021

         By ECF



                                                             MEMO ENDORSED
         The Hon. Katherine Polk Failla
         United States District Court
         Southern District of New York
         500 Pearl Street
         New York, NY 10007-1312

                                                         Re: Shakeem Martin v. United States,
                                                         13 Cr. 879 (KFP)

         Dear Judge Failla:

               I write to confirm my appointment of counsel for Defendant Shakeem Martin under the
         Criminal Justice Act, 18 U.S.C. § 3006A, in the above-referenced matter.

                 By way of background, I was originally appointed to represent Mr. Martin on or about
         March 10, 2014, in a case that was then filed under seal due to Mr. Martin’s juvenile status. My
         appointment was continued when the case was unsealed on May 8, 2014, when Mr. Martin pled
         guilty to a Superseding Information to one count of discharge of a firearm in support of a crime
         of violence in violation of 18 U.S.C. § 924(c). I represented Mr. Martin at the time until his
         sentencing. I was thereafter reappointed to represent Mr. Martin in relation to a petition to
         vacate his conviction and sentence under 28 U.S.C. § 2255, which was then advanced in light of
         Johnson v. United States, 1135 S.Ct. 2551 (2015). On September 18, 2019, Mr. Martin’s initial
         conviction was vacated by this Court under Johnson after which Mr. Martin immediately entered
         a plea to a Second Superseding Information charging him with one count of Conspiracy to
         Commit Hobbs Act Robbery in violation of 18 U.S.C. § 1951. My representation of Mr. Martin
         continued under the Criminal Justice Act until on or about his re-sentencing on December 4,
         2019. Mr. Martin’s re-sentencing included a term of three years of supervised released. At no
         point was my representation of Mr. Martin terminated by the Court.

                 It has now been alleged that Mr. Martin violated the terms of his supervised release.
         Accordingly, the undersigned writes to confirm that my prior appointment remains in place and
         that I may bill any hours related to these new proceedings pursuant to my prior Criminal Justice
         Act appointment. Alternately, to the extent this Court believes necessary, I ask this Court to re-
         appointment me nunc pro tunc to February 5, 2021, the date I was first informed that a violation
         report and summons had been issued.
                Case 1:13-cr-00879-KPF Document 60 Filed 02/12/21 Page 2 of 2

The Hon. Katherine Polk Failla
February 11, 2021
Page 2 of 2

              As always, I thank Your Honor for her time and consideration.

                                                  Respectfully submitted,

                                                  /S/

                                                  Michael K. Bachrach
                                                  Attorney for Defendant Shakeem Martin

       MKB/mb
       cc:  All parties of record (by ECF)


      The Court is in receipt of Mr. Bachrach's above letter requesting
      confirmation of his appointment under the Criminal Justice Act
      (CJA) for the continued representation of Defendant Martin. The
      Court hereby GRANTS Mr. Bachrach's application to continue as CJA
      counsel for Defendant Martin.

      Dated:        February 12, 2021                   SO ORDERED.
                    New York, New York



                                                        HON. KATHERINE POLK FAILLA
                                                        UNITED STATES DISTRICT JUDGE
